 1

 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


 3                                                                Apr 22, 2019
                                                                      SEAN F. MCAVOY, CLERK
 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 1:16-CR-2055-RMP
 8                              Plaintiff,
                                                  ORDER DENYING
 9          v.                                    GOVERNMENT’S MOTION FOR
                                                  RECONSIDERATION
10    JAMES LEE CROOKER,

11                              Defendant.

12

13         BEFORE THE COURT is the Government’s Motion for Reconsideration,

14   ECF No. 110. The Government asks the Court to reconsider its order vacating

15   Defendant James Lee Crooker’s conviction for Production of Child Pornography

16   under 28 U.S.C. § 2255. Id.; see also ECF No. 108. The Court has reviewed the

17   briefing and the record, and is fully informed.

18                                    BACKGROUND

19         On August 9, 2016, Defendant was indicted for Production of Child

20   Pornography in violation of 18 U.S.C. § 2251(a) because he received a sexually

21   explicit photo from Minor F, a 15-year-old girl at the time. ECF No. 1. After the


     ORDER DENYING GOVERNMENT’S MOTION FOR RECONSIDERATION ~ 1
 1   Government learned that Defendant was a registered sex offender at the time of the

 2   offense, the Government filed a superseding indictment adding a charge against

 3   Defendant for Commission of a Felony Sex Offense by an Individual Required to

 4   Register as a Sex Offender in violation of 18 U.S.C. § 2260A. ECF No. 31.

 5   Defendant pleaded guilty to Production of Child Pornography, and the Government

 6   dismissed the additional charge under 18 U.S.C. § 2260A. ECF No. 50. On June

 7   7, 2017, the Court sentenced Defendant to 15 years imprisonment, which is the

 8   mandatory minimum for Production of Child Pornography and the sentence that

 9   the parties agreed to under Federal Rule of Criminal Procedure 11(c)(1)(C), as well

10   as 10 years of Supervised Release. ECF No. 71.

11         On February 12, 2018, Defendant, acting pro se, filed a motion to vacate, set

12   aside, or correct his sentence. ECF No. 78. The Court appointed counsel for

13   Defendant, ECF No. 92, and thereafter Defendant filed an amended motion. ECF

14   Nos. 100 & 101. Defendant argued that he was actually innocent of the crime

15   charged and that he received ineffective assistance of counsel when he pleaded

16   guilty. ECF No. 101. On January 31, 2019, the Court granted Defendant’s

17   motion. United States v. Crooker, 360 F. Supp. 3d 1095 (E.D. Wash. 2019).

18         First, the Court found that Defendant was actually innocent of Production of

19   Child Pornography because no reasonable juror would convict Defendant based on

20   the evidence presented in the record. Id. at 1108. Second, the Court found that

21   Defendant received ineffective assistance of counsel and was prejudiced by that


     ORDER DENYING GOVERNMENT’S MOTION FOR RECONSIDERATION ~ 2
 1   ineffective assistance of counsel. Id. at 1111. The Court vacated Defendant’s

 2   sentence and conviction and withdrew his guilty plea. Id. at 1112.

 3         The Government then filed the present Motion for Reconsideration. ECF

 4   No. 110. It argues that the Court erred in its statutory analysis and that Defendant

 5   was not prejudiced by his counsel’s deficient representation. Id. at 2–7. It also

 6   argues that the Court should grant an evidentiary hearing. Id. at 7–8.

 7                                 LEGAL STANDARD

 8         “Motions for reconsideration are disfavored.” LCrR 12(c)(5). “The court

 9   will ordinarily deny such motions in the absence of a showing of manifest error in

10   the prior ruling or a showing of new facts or legal authority which could not have

11   been brought to its attention earlier with reasonable diligence.” Id. Parties may

12   make motions for reconsideration following a district court’s order on a section

13   2255 motion, and the district court should treat the motion similar to a civil motion

14   for reconsideration under Federal Rule of Civil Procedure 59(e). See United States

15   v. Martin, 226 F.3d 1042, 1047 n.7 (9th Cir. 2000).

16                                     DISCUSSION

17   The Court’s Statutory Analysis of Section 2251(a)

18         The Government’s first claim is that the Court erred in its statutory analysis

19   on Defendant’s claim of actual innocence. ECF No. 110 at 2. Because the

20   Government presents no new facts or legal authority, the Court analyzes whether it

21


     ORDER DENYING GOVERNMENT’S MOTION FOR RECONSIDERATION ~ 3
 1   committed “manifest error” by concluding that Defendant was actually innocent.

 2   LCrR 12(c)(5).

 3         The Government’s first argument is that the Court was wrong to compare

 4   Defendant’s factual scenario to the scenario in United States v. Laursen because

 5   Laursen “is but one example of a production of child pornography case.” 847 F.3d

 6   1026 (9th Cir. 2017); ECF No. 110 at 2. The Government misinterprets the

 7   Court’s order. The Court found that Laursen had previously defined what it means

 8   to “employ or use” a minor to engage in sexually explicit conduct to be guilty of

 9   Production of Child Pornography under 18 U.S.C. § 2251(a). Crooker, 360 F.

10   Supp. 3d at 1106–07. Using the definition of “employ or use” from Laursen, the

11   Court found that no reasonable juror would conclude that Defendant “employed or

12   used” Minor F to create the photo based on the facts in the record. Id. at 1107.

13   The Court then considered whether, based on the facts in the record, a reasonable

14   juror could conclude that Defendant persuaded, induced, enticed, coerced, or

15   encouraged Minor F into taking the photo and sending it to Defendant. Id. The

16   Court did not commit “manifest error” by adopting the Ninth Circuit’s definition of

17   “employ or use” from Laursen to determine Defendant’s actual innocence.

18         The Government also contends that the Court erred by including

19   “encourage” in its analysis because that term is not used in section 2251(a). ECF

20   No. 110 at 3 n.1. “Encourage” does not appear in section 2251(a). See 18 U.S.C.

21   § 2251(a). However, the Court analyzed the term “encourage” because the


     ORDER DENYING GOVERNMENT’S MOTION FOR RECONSIDERATION ~ 4
 1   Government asserted at Defendant’s change of plea hearing that the Government

 2   “discovered that the defendant had encouraged [Minor F] or persuaded [Minor F]

 3   to send photographs of her vagina.” ECF No. 87 at 9–10. The Government has

 4   not supported that the Court committed manifest error by analyzing whether

 5   Defendant “encouraged” Minor F to send him the photograph.

 6         The Government’s second argument is that the Court relied on narrow

 7   definitions of the statute’s verbs to find Defendant innocent. ECF No. 110 at 2–3.

 8   When the Court is tasked with interpreting the terms in a statute and applying it to

 9   a factual scenario, the Court uses “traditional rules of statutory interpretation . . .

10   commencing with the plain and common meaning of the word derived from

11   dictionary definitions.” Laursen, 847 F.3d at 1032. In determining the definitions

12   to use in its statutory analysis, the Court used the same dictionary that the Laursen

13   panel did and applied the most relevant definition. Crooker, 360 F. Supp. 3d at

14   1107; see also Laursen, 847 at 1032. The Government has not presented any

15   authority to support that the Court’s application of the dictionary definitions of the

16   verbs to the factual scenario is “manifest error” that warrants granting the

17   Government’s motion.

18         The Government further argues that a jury would not be entitled to

19   dictionary definitions of the verbs at trial. ECF No. 110 at 4. The Government

20   cites United States v. Dhingra in support of its argument. Id.; 371 F.3d 557 (9th

21   Cir. 2004). Dhingra concerned a challenge to jury instructions on appeal.


     ORDER DENYING GOVERNMENT’S MOTION FOR RECONSIDERATION ~ 5
 1   Dhingra, 371 F.3d at 567. The Government misses the point. This is not a

 2   challenge to jury instructions. When the Court is tasked with a sufficiency of the

 3   evidence analysis or actual innocence analysis, the Court must use dictionary

 4   definitions of undefined statutory terms. See Laursen, 847 F.3d at 1032 (“Thus,

 5   traditional rules of statutory interpretation are employed, commencing with the

 6   plain and common meaning of the word derived from dictionary definitions.”).

 7   The Government has failed to support that the Court erred by using dictionary

 8   definitions in its statutory analysis.

 9         The Government’s third argument is that the Court interpreted the

10   Defendant’s statements to Minor F in a vacuum. ECF No. 110 at 4–5. The

11   Government then proceeds to restate the facts of this case from the plea agreement,

12   which are the same facts that the Court relied on to come to its conclusions in the

13   original order. Id.; Crooker, 360 F. Supp. 3d at 1100–03. The Government has

14   failed to provide new facts or legal authority to support that the Court committed

15   “manifest error” that warrants reconsideration. See LCrR 12(c)(5).

16         The Government also argued “[t]hat Minor F is the photographer is

17   irrelevant to Defendant’s guilt.” ECF No. 110 at 4. Again, the Government misses

18   the point. The Court is aware that “even a willing or deceitful minor is entitled to

19   governmental protection from self-destructive decisions that would expose him or

20   her to the harms of child pornography.” Laursen, 847 F.3d at 1033 (quoting

21   United States v. Fletcher, 634 F.3d 395, 403 (7th Cir. 2011)). The issue of who the


     ORDER DENYING GOVERNMENT’S MOTION FOR RECONSIDERATION ~ 6
 1   photographer was in this case, compared to who the photographer was in Laursen,

 2   was just one point of comparison in analyzing the facts of this case to Laursen.

 3   The Court did not grant Defendant’s section 2255 motion because Minor F took

 4   the photograph. Any implication to the contrary is unfounded.

 5         Nothing in the Government’s argument regarding the Court’s analysis of

 6   statutory terms supports its conclusion that the Court committed manifest error in

 7   determining that Defendant is actually innocent of Production of Child

 8   Pornography. The Court rejects the Government’s first claim for reconsideration.

 9   Prejudice to Defendant

10         The Government’s second claim supporting reconsideration is that the Court

11   committed manifest error in finding that Defendant was prejudiced by the

12   ineffective assistance of counsel. ECF No. 110 at 5. The Government bases this

13   argument on the “significant concessions” that Defendant received with his plea

14   agreement. Id.

15         To determine whether a defendant was prejudiced by ineffective assistance

16   of counsel in negotiating a plea agreement, the court should consider whether the

17   defendant received significant concessions from the government. See Weaver v.

18   Palmateer, 455 F.3d 958, 967–68 (9th Cir. 2006). The Court considered the

19   Government’s decision to dismiss the section 2260A charge in exchange for

20   Defendant’s guilty plea for Production of Child Pornography. Crooker, 360 F.

21   Supp. 3d at 1110. However, as the Court found, this concession was not


     ORDER DENYING GOVERNMENT’S MOTION FOR RECONSIDERATION ~ 7
 1   significant because guilt under section 2260A requires guilt of another sex offense.

 2   Id.; see also 18 U.S.C. § 2260A. If Defendant was actually innocent of the

 3   Production charge, which the Court found, then the Government would not be able

 4   to prove that Defendant was guilty of section 2260A. In that situation, the

 5   Government’s concession could not be deemed significant. For this reason, along

 6   with others set in this Court’s previous order, the Court found that Defendant was

 7   prejudiced by ineffective assistance of counsel. Crooker, 360 F. Supp. 3d at 1111.

 8         The Government now argues that Defendant could have been, theoretically,

 9   charged with Coercion and Enticement under 18 U.S.C. § 2422(b) in addition to

10   his other charges. ECF No. 110 at 6. The Government submits with its reply brief

11   the declaration of the Assistant United States Attorney who prosecuted Defendant,

12   Laurel J. Holland, in which she states that she had conversations with Defendant’s

13   attorney about the possibility of charging Defendant with Coercion and

14   Enticement. ECF No. 122-1 at 2. The Government misunderstands the standard

15   that the Court applied in its analysis. There is a difference between evaluating the

16   concessions given by the Government, shown by which charges in the indictment

17   were dismissed, the Government’s agreement to propose a specific sentence, and

18   asking the Court to speculate regarding what the Government may or may not have

19   offered in plea negotiations. The Government encourages the Court to become

20   involved in plea negotiations, which is expressly prohibited. Fed. R. Crim. P.

21   11(c)(1). “Although both the government and the defendant are expected to


     ORDER DENYING GOVERNMENT’S MOTION FOR RECONSIDERATION ~ 8
 1   comply with the terms of the plea agreement, the court is not a party to the

 2   agreement and may reject it.” United States v. Lewis, 979 F.2d 1372, 1375 (9th

 3   Cir. 1992).

 4           The Court’s role is to rule on the parties’ motions based on the law and facts

 5   presented in the record. The Court is not a party to and does not consider plea

 6   negotiations, nor will the Court speculate about possible charges that may, or may

 7   not, have been discussed in plea negotiations. Even if this plea agreement was

 8   beneficial for Defendant, the Court’s task is to determine whether Defendant was

 9   prejudiced by his ineffective assistance of counsel based on the evidence and

10   several factors, only one of which is any concession that he may have received

11   when he pleaded guilty. Based on those factors, the Court found that Defendant

12   was prejudiced by ineffective assistance of counsel. Crooker, 360 F. Supp. 3d at

13   1111.

14           The Government does not present any “new facts or legal authority which

15   could not have been brought to its attention earlier with reasonable diligence.” 1

16   LCrR 12(c)(5). The Government’s statement that it will bring additional charges

17   against Defendant unless the Court withdraws its prior ruling also is not relevant to

18

19   1
       The Court rejects the Government’s excuse that the untimely declaration that was
     submitted with its reply brief could not have been provided to the Court earlier due
20   to the declarant’s maternity leave. Counsel’s knowledge of the plea negotiations
     was something that could have been brought to the Court’s attention with
21
     reasonable diligence from the Government, if it was relevant.

     ORDER DENYING GOVERNMENT’S MOTION FOR RECONSIDERATION ~ 9
 1   the Court’s consideration. ECF No. 110 at 9. The decision will be made on the

 2   facts in the record and the applicable law. The Court rejects the Government’s

 3   pressing invitation to reconsider its decision based on a proffer of plea

 4   negotiations, a process in which the Court plays no role. Therefore, the Court

 5   rejects the Government’s second claim for reconsideration.

 6   Necessity of an Evidentiary Hearing

 7         In its motion for reconsideration, the Government argues that an evidentiary

 8   hearing is necessary to grant Defendant’s section 2255 motion. ECF No. 110 at 7.

 9   However, in its original motion, the Government argued that no evidentiary

10   hearing was necessary. ECF No. 103 at 16; ECF No. 110 at 7 n.4. A district court

11   considering a section 2255 motion should hold an evidentiary hearing “[u]nless the

12   motion and the files and records of the case conclusively show that the prisoner is

13   entitled to no relief.” 28 U.S.C. § 2255. As the Court already stated in its original

14   order, the Court is only presented with issues of law in this case and an evidentiary

15   hearing is unnecessary, a decision which the Government advocated until the Court

16   granted Defendant’s motion. Crooker, 360 F. Supp. 3d at 1103 n.1; see also

17   Yeaman v. United States, 326 F.2d 293, 294 (9th Cir. 1963). The Government has

18   failed to provide any reason for an evidentiary hearing for its motion to reconsider,

19   which the Court views as untimely at this juncture. Therefore, the Court will not

20   hold an evidentiary hearing on the Government’s motion to reconsider.

21


     ORDER DENYING GOVERNMENT’S MOTION FOR RECONSIDERATION ~ 10
 1         Accordingly, IT IS HEREBY ORDERED:

 2         1.       The Government’s Motion for Reconsideration, ECF No. 110, is

 3   DENIED.

 4         2.       Within fourteen days of the entry of this Order, Counsel for the

 5   Government shall notify the Court and defense counsel how it intends to proceed in

 6   this matter.

 7         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 8   Order and provide copies to counsel.

 9         DATED April 22, 2019.

10                                                 s/ Rosanna Malouf Peterson
                                                 ROSANNA MALOUF PETERSON
11                                                 United States District Judge

12

13

14

15

16

17

18

19

20

21


     ORDER DENYING GOVERNMENT’S MOTION FOR RECONSIDERATION ~ 11
